1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   DARRELL PEEBLES, on behalf of      No.   2:19-cv-00242-JAM-KJN
     himself and others similarly
12   situated,
13                   Plaintiff,         ORDER GRANTING IN PART AND
                                        DENYING IN PART DEFENDANT’S
14        v.                            MOTION TO DISMISS
15   SETERUS, INC. and DOES 1
     through 50, inclusive,
16
                     Defendants.
17

18        In February 2019, Darrell Peebles filed a class action

19   lawsuit against Seterus, Inc., alleging violations of the Fair

20   Debt Collection Practices Act (“FDCPA”) and the Rosenthal Act—

21   California’s fair debt collection statute.    Compl., ECF No. 1.

22   Peebles also brought unfair competition and negligent

23   misrepresentation claims under California state law.    See

24   generally Compl. ¶¶ 118-148.    Two months later, Seterus filed a

25   motion to dismiss all of Peebles’s claims.    Mot. to Dismiss

26   (“Mot.”), ECF No. 7.    Following a page-limits dispute, Peebles

27   filed an opposition that better complied with the Court’s filing

28   requirements.    Amended Opposition Brief (“Opp’n), ECF No. 20-1;
                                        1
1    see also Order re Filing Requirements, ECF No. 3-2.         Seterus

2    filed a reply.    Amended Reply (“Reply”), ECF No. 25.1

3           For the reasons discussed below, the Court GRANTS in part

4    and DENIES in part Seterus’s motion to dismiss.        The Court

5    DISMISSES Peebles’s 15 U.S.C. § 1692f, UCL, and negligent

6    misrepresentation claims WITHOUT PREJUDICE.

7

8                           I.     FACTUAL ALLEGATIONS

9           Peebles lives in Rancho Cordova, California.      Compl. ¶ 30.

10   His home is secured by a mortgage that is owned by Fannie Mae and

11   serviced by Seterus.        Compl. ¶ 31.   While Seterus was servicing

12   the loan, Peebles, at times, defaulted on his payments.         Compl.

13   ¶¶ 34-35.   When a loan Seterus services becomes more than 45 days

14   delinquent, Seterus sends a form letter referred to as a

15   “California Final Letter.”       Compl. ¶ 36.   Seterus “occasionally

16   alleged” that Peebles’s loan had become more than 45 days

17   delinquent, at which point Seterus sent Peebles a California

18   Final Letter.    Compl. ¶¶ 36-37; see also Exh. A to Compl, ECF No.

19   1-1.   Each California Final Letter states:

20          If full payment of the default amount is not received
            by us . . . on or before [the Expiration Date], we
21          will accelerate the maturity date of your loan and
            upon such acceleration the ENTIRE balance of the
22          loan . . . shall, at once and without further notice,
            become immediately due and payable.”
23

24   Exh. A to Compl. (emphasis in original).
25          Peebles alleges that Seterus does not, in fact, “accelerate

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for July 30, 2019.
                                      2
1    loans in the manner threatened by its California Final Letters.”

2    Compl. ¶ 42.    Although the California Final Letter requires

3    recipients to make a “full payment of the default amount” by the

4    Expiration Date to avoid acceleration, Seterus purportedly

5    maintains a practice of not accelerating loans so long as the

6    loan is fewer than 45 days delinquent.       Compl. ¶¶ 39-40.   Put

7    simply, the collection letters instruct borrowers that, to avoid

8    acceleration, they must pay a larger share of the amount owed

9    than Seterus actually requires.      Id.

10

11                                II.   OPINION

12       A.      Legal Standard

13       Federal Rule of Civil Procedure 8(a)(2) requires a “short

14   and plain statement of the claim showing that the pleader is

15   entitled to relief.”    A court will dismiss a suit if the

16   plaintiff fails to “state a claim upon which relief can be

17   granted.”    Fed. R. Civ. Proc. 12(b)(6).    When considering a

18   motion to dismiss, the Court “must accept as true all of the

19   allegations contained in a complaint.”       Ashcroft v. Iqbal, 556

20   U.S. 662, 678 (2009).    It is not, however, “bound to accept as
21   true a legal conclusion couched as a factual allegation.”         Id.

22   “Unwarranted inferences” are likewise “insufficient to defeat a

23   motion to dismiss for failure to state a claim.”       Epstein v.

24   Washington Energy Co., 83 F.3d 1136, 1140 (9th Cir. 1996).

25       Rule 12(b)(6)’s plausibility standard “is not akin to a

26   probability requirement, but asks for more than a sheer
27   possibility that a defendant has acted unlawfully.”       Iqbal, 556

28   U.S. at 678.    A claim is plausible “when the plaintiff pleads
                                          3
1    factual content that allows the court to draw the reasonable

2    inference that the defendant is liable for the misconduct

3    alleged.”   Id.

4         B.     Judicial Notice

5         Rule 201 of the Federal Rules of Evidence allows a court to

6    take judicial notice of an adjudicative fact that is “not

7    subject to reasonable dispute,” because it (1) “is generally

8    known within the trial court’s territorial jurisdiction”; or

9    (2) “can be accurately and readily determined from sources whose

10   accuracy cannot reasonably be questioned.”     Fed. R. Evid.

11   201(a)-(b).    A court may take judicial notice of matters of

12   public record.    United States ex rel. Lee v. Corinthian

13   Colleges, 655 F.3d 984, 999 (9th Cir. 2011).

14        Seterus requests the Court take judicial notice of (1) the

15   Promissory Note dated March 17, 2008 between Peebles and IndyMac

16   Bank, F.S.P. related to the real property at 4384 Binchy Way,

17   Rancho Cordova, CA 95742; and (2) the Deed of Trust, dated March

18   17, 2008 and recorded in the Official Records of Sacramento

19   County Recorder’s Office on April 1, 2008 as Document No.

20   20080401.    RJN, ECF No. 7-2.   A recorded deed is a matter of
21   public record, and therefore, a proper subject of judicial

22   notice.   The Court GRANTS Seterus’s request for judicial notice

23   of the March 17, 2008 deed of trust.

24        A promissory note, on the other hand, is not a matter of

25   public record.    Seemingly, Seterus contends the Court should

26   nonetheless consider the document under the doctrine of
27   incorporation by reference.      See RJN (citing Marder v. Lopez,

28   450 F.3d 445, 448 (9th Cir. 2006)).      Under this doctrine, “[a]
                                         4
1    Court may consider evidence on which the complaint ‘necessarily

2    relies’ if: (1) the complaint refers to the document; (2) the

3    document is central to the plaintiff’s claim; and (3) no party

4    questions the authenticity of the copy attached to the 12(b)(6)

5    motion.   The court does not find the complaint “necessarily

6    relies” on the promissory note between Peebles and IndyMac Bank.

7    As discussed below, Peebles’s claims do not raise the question

8    of whether Seterus was authorized to engage in the collection

9    practices listed in the California Final Letter.      Rather, the

10   issue is whether the California Final Letter accurately

11   reflected Seterus’s practices.   The Court DENIES Seterus’s

12   request for judicial notice of the March 17, 2008 promissory

13   note.

14       C.     Analysis

15              1.    Fair Debt Collection Practices Act

16       The FDCPA is a strict liability statute that prohibits debt

17   collectors “from making false or misleading representations and

18   from engaging in various abusive and unfair practices.”

19   Laungenour v. Northland Grp., Inc., No. 2:12-cv-2995-GEB-DAD,

20   2013 WL 3745727, at *2 (E.D. Cal. July 15, 2013); see also
21   Tourgeman v. Collins Financial Services, Inc., 755 F.3d 1109,

22   1119 (9th Cir. 2014).    To state an FDCPA claim, a complaint must

23   plead four elements: (1) the plaintiff is a “consumer” within

24   the meaning of 15 U.S.C. § 1692a(3); (2) the debt at issue

25   arises out of a transaction entered into for personal purposes;

26   (3) the defendant is a debt collector within the meaning of
27   § 1692a(6); and (4) the defendant violated a provision of the

28   FDCPA.    Laungenour, 2013 WL 3745727, at *2.   Peebles contends
                                       5
1    that false statements within the California Final Letter violate

2    Sections 1692e and 1692f of the FDCPA.        Seterus argues its

3    collection notice is devoid of any false statements, and thus,

4    both claims should be dismissed.         The Court finds that although

5    Peebles failed to state a claim under Section 1692f, his

6    allegations—taken as true—plainly state a claim under Section

7    1692e.

8                     a.    Section 1692e

9        Section 1692e of the FDCPA “broadly prohibits the use of

10   ‘any false, deceptive or misleading representation or means in

11   connection with the collection of any debt.’”        Tourgeman, 755

12   F.3d at 1119 (quoting 15 U.S.C. § 1692e).        This provision

13   includes a non-exhaustive list of sixteen prohibited practices.

14   See 15 U.S.C. § 1692e.       When a debt collector is accused of

15   engaging in one of these practices, a court must ask whether

16   “the least sophisticated debtor” would likely be misled by the

17   communication.   Tourgeman, 755 F.3d at 1119.       This inquiry is an

18   objective one—courts cannot consider whether the plaintiff was

19   actually misled, but rather, whether a hypothetical, uninformed

20   consumer would have been.      Id.   The “least sophisticated debtor”
21   may be “uninformed, naïve, and gullible”; however, his

22   interpretation of a collection notice “cannot be bizarre or

23   unreasonable.”   Id.   Peebles maintains Seterus’s collection

24   notice violated both subsection 5 and subsection 10 of Section

25   1692e.   See Compl. ¶ 93.

26                          (i)   Section 1692e(5)
27       Section 1692e(5) prohibits a debt collector from making a

28   “threat to take any action that cannot legally be taken or that
                                          6
1    is not intended to be taken.” 15 U.S.C. § 1692e(5).      Schwarm v.

2    Craighead, 552 F. Supp. 2d 1056, 1077 (E.D. Cal. 2008) applied a

3    two-prong test to a Section 1692e(5) claim, asking first whether

4    the debt collector “threatened legal action or arrest,” and

5    second, whether the debt collector “could legally take such

6    action and had the intent to do so.”      Peebles contends Seterus

7    threatened to accelerate the maturity date of his loan if he did

8    not pay the full default amount by the Expiration date when, in

9    reality, Seterus maintained a policy of only accelerating loans

10   that were more than 45 days past due.     Compl. ¶¶ 7, 40, 44-54,

11   57, 96-99.   In light of this policy, Peebles contends Seterus’s

12   threat to “immediately” accelerate past-due loans was an empty

13   one; no more than an attempt to inspire “a false sense of

14   urgency.”    Compl. ¶ 9.

15        Seterus refutes these allegations, and maintains Peebles’s

16   Section 1692e(5) claim fails because he cannot satisfy either of

17   the two Schwarm prongs.    Mot. at 6-8.   Seterus first argues a

18   threat to accelerate the maturity date of a loan is neither a

19   “threat of legal action or arrest.”    Mot. at 6.   The Court

20   declines this invitation to bypass a plain reading of Section
21   1692e(5) for a hypertechnical reading of Schwarm.     As Peebles

22   argues, Section 1692e(5) plainly covers “threats to take any

23   action”; not simply civil or criminal enforcement actions. The

24   Ninth Circuit has also never adopted the narrow reading of

25   Section 1692e(5) that Seterus suggests Schwarm requires.        The

26   Court finds Peebles’s allegations that Seterus threatened to
27   accelerate the maturity date of his loan qualify as a “threat to

28   take any action” under Section 1692e(5).
                                       7
1         Furthermore, the Court finds Peebles sufficiently alleged

2    that Seterus did not intend to accelerate past-due loans in the

3    way described by the California Final Letter.      The Court is not

4    persuaded by Seterus’s argument that Peebles’s Section 1692e(5)

5    claim must be dismissed because he failed to show Seterus lacked

6    any intent to accelerate Peebles’s loan.       See Mot. at 7.   It is

7    not Peebles’s burden to produce evidence at this stage in the

8    proceedings.    See Fisher v. Bonner, No., 2015 WL 8327949, at *2

9    (E.D. Cal. Dec. 9, 2015) (“A Rule 12(b)(6) is not the

10   appropriate procedural vehicle to test the sufficiency of a

11   plaintiff’s evidence.”).    The Federal Rules of Civil Procedure

12   only require complaints to contain sufficient non-conclusory

13   allegations to make out the prima facie elements of a claim.

14   Fed. R. Civ. Proc. 12(b)(6); see Iqbal, 556 U.S. at 678. If

15   anything, Peebles went beyond Rule 12(b)(6)’s pleading standard

16   by appending to his complaint a partial transcript from the

17   deposition of a Seterus officer in a factually analogous case

18   pending in the Middle District of North Carolina.       Exhibit B to

19   Compl.    While this transcript might neither be admissible at

20   trial nor sufficient to defeat a motion for summary judgment, it
21   is more than enough to help set forth a plausible cause of

22   action.   Seterus’s motion to dismiss Peebles’s claim under 15

23   U.S.C. § 1692e(5) is DENIED.

24                         (ii) Section 1692e(10)

25        Peebles also states a claim under Section 1692e(10).

26   Section 1692e(10) prohibits “the use of any false representation
27   or deceptive means to collect or attempt to collect any debt.”

28   15 U.S.C. § 1692e(10).     Seterus advances three reasons why its
                                        8
1    threat of acceleration is not a false representation:

2    (1) Seterus has the authority to immediately accelerate a loan

3    in default; (2) Peebles does not allege any facts suggesting

4    that Seterus would not accelerate a loan in default; and (3) the

5    existence of a “grace period” does not make the California Final

6    Letter’s threat of immediate acceleration false.     Mot. at 4-6.

7    None of these arguments justify dismissing Peebles’s Section

8    1692e(10) claim.

9         Seterus’s first argument mischaracterizes the basis of

10   Peebles’s claim.   Peebles does not challenge Seterus’s authority

11   to immediately accelerate a loan.     Rather, Peebles contends the

12   California Final Letter misrepresents the circumstances under

13   which Seterus will, in fact, immediately accelerate a loan.

14   Compl. ¶¶ 40, 43-44.   If a statement in Seterus’s collection

15   notice is false, it is false, notwithstanding Seterus’s

16   authority to conduct the practice described.

17        Seterus’s second argument similarly misconstrues Peebles’s

18   claim.   Peebles’s claim does not depend upon the notion that

19   Seterus never accelerates defaulted loans.     Rather, Peebles

20   contends the California Final Letter’s threat to immediately
21   accelerate a loan absent payment of the full default amount is

22   false because Seterus would not always accelerate a loan under

23   those circumstances.   As previously discussed, Peebles has

24   sufficiently alleged that Seterus’s acceleration policy in

25   practice was different from its acceleration policy as described

26   in the California Final Letter.
27        Finally, Seterus urges the Court to dismiss Peebles’s

28   Section 1692e(10) claim because allowing borrowers a “grace
                                       9
1    period” does not make its threat of immediate acceleration

2    false.    Seterus cites Warran v. Smith Debnam Narron, Drake

3    Saintsing & Myers, LLP, No. 7:10-cv-00071-BO, 2011 WL 10858230,

4    at *3-4 (E.D.N.C. April 19, 2011) for the proposition that a

5    debt collector does not violate the FDCPA when it affords a

6    borrower greater latitude than the FDCPA requires.    In Warran, a

7    borrower sued a debt collector under the FDCPA, alleging the

8    defendant’s collection notice allowed 45 days to challenge or

9    request verification of the debt when the FDCPA only afforded

10   borrowers 30 days to challenge or request verification of a

11   debt.    Id. at *2-3.   The district court found that, so long as

12   the debt collectors honored their 45-day guarantee, the notice’s

13   45-day provision was not a “false statement” in violation of

14   1692e(10).

15           The allegations here only resemble those in Warran if the

16   Court closes one eye and squints with the other.     In Warran, the

17   debt collector was allowed to be inconsistent with the FDCPA

18   because the inconsistency granted borrowers more protection; not

19   less.    Here, Peebles does not allege Seterus violated the FDCPA

20   by granting him more leniency than the statute requires.       He
21   argues that Seterus violated the FDCPA by threatening harsher

22   enforcement than it actually implements.     Seterus describes its

23   after-the-fact leniency as a “grace period,” and urges the court

24   to see generosity where Peebles alleges deception.     But the

25   FDCPA is a strict liability statute.    If Seterus’s threat to

26   immediately accelerate the maturity date of a loan absent
27   payment of the full default amount does not mirror its actual

28   acceleration policy, it is a false statement.     A debt
                                        10
1    collector’s claimed intent does not factor into the analysis.

2           Section 1692e(10) does, however, requires plaintiffs to

3    allege more than the existence of a false representation.         They

4    must also allege the false representation was material.

5    Afewerki, 868 F.3d at 775-76.      Material false representations

6    are those that could “cause the least sophisticated debtor to

7    suffer a disadvantage in charting a course of action” in

8    response to the debt collector’s collection efforts.      Id. at

9    776.   By contrast, a false representation is immaterial if it is

10   “literally false but meaningful only to the hypertechnical

11   reader.”   Id.

12          In Afewerki, the Ninth Circuit emphasized that the

13   materiality requirement “remains a fairly narrow exception to

14   the general rule requiring accuracy in communications from debt

15   collectors.”     Id.   It also recounted the facts of several cases

16   where it had found material and immaterial misrepresentations.

17   Id. at 774-76.    For example, in Donohue v. Quick Collect, Inc.,

18   592 F.3d 1027, 1033-34 (9th Cir. 2010), a debt collector

19   incorrectly described a $32.89 charge as “interest due” when the

20   amount also included certain “finance charges.”      Afewerki, 868
21   F.3d at 775.     The Ninth Circuit found this representation—albeit

22   false—was not material because an incorrect characterization of

23   a correct amount “would not affect a consumer’s ability to make

24   intelligent decisions.”     Id. (quoting Donohue, 592 F.3d at

25   1034).   In Tourgeman, on the other hand, the Ninth Circuit found

26   the misidentification of a consumer’s original creditor in a
27   dunning letter was both false and materially so.      Id. at 776

28   (citing Tourgeman, 755 F.3d at 1121).      “Without knowing the
                                         11
1    identity of the original creditor,” Tourgeman explained, “a

2    debtor might be frustrated in an attempt to discover how he

3    incurred the debt or to obtain his payment records.”       Id.

4          In Afewerki itself, a debt collector mistakenly filed a

5    complaint against a debtor in state court that listed the debt

6    amount and interest rate.    Id. at 773-74.    The debtor hired an

7    attorney who pointed out the errors, and the debt collector

8    promptly corrected them.    Id. at 774.    The district court found

9    the errors were not material because the debt collector

10   eventually would have had to prove the correct amount owed.       Id.

11   The Ninth Circuit reversed, explaining that the correct inquiry

12   was not whether this specific debtor would have been

13   disadvantaged by the misstatement, but rather, whether the error

14   could have disadvantaged the hypothetical, least sophisticated

15   debtor.   Id. at 775.   The Ninth Circuit then answered this

16   question, finding that the least sophisticated debtor “may well

17   have simply paid the amount demanded in the complaint,”

18   resulting in overpayment of $3,000.       Id. at 777.   Similarly, the

19   state court case could have proceeded to default judgment.       Id.

20   Given the debt collector’s false statement could have caused
21   these disadvantages, the Ninth Circuit deemed them material.

22   Id.

23         The Court finds that Peebles, like the plaintiffs in

24   Donohue and Afewerki, alleged a material violation.       Peebles’s

25   claim hinges on the question of what amount a borrower must pay

26   by the Expiration Date to prevent Seterus from immediately
27   accelerating his loan.     The California Final Notice states the

28   borrower must pay the full default amount.      Exhibit A to Compl.
                                        12
1    Peebles, however, alleges, a debtor need only pay enough to

2    bring the loan fewer than 45 days past due.      Compl. ¶ 39-40.      In

3    some scenarios, these two amounts will be starkly different.

4    And in all scenarios, it will cost a debtor more to pay the full

5    default amount than a partial amount.       Assuming the California

6    Final Letter falsely represents how much a debtor must pay to

7    avoid immediate acceleration of his loan, this misrepresentation

8    is material.     A borrower undoubtedly “suffer[s] a disadvantage

9    in charting a course of action in response to [a] collection

10   effort” when he is told he must pay more than necessary to avoid

11   dire consequences.     Because the complaint alleges Seterus made a

12   material false representation, Peebles properly stated a claim

13   under 15 U.S.C. § 1692e(10).     Seterus’s motion to dismiss this

14   claim is DENIED.

15                     b.   Section 1692f

16       Section 1692f of the FDCPA prohibits a debt collector from

17   using “unfair or unconscionable means to collect or attempt to

18   collect any debt.”     15 U.S.C. § 1692f.   This provision also

19   lists eight non-exhaustive examples of “unfair or

20   unconscionable” conduct.     See id.    Peebles contends the empty
21   threat of acceleration that violates Section 1692e also violates

22   Section 1692f.     Compl. ¶¶ 103-08.    To be sure, “one action can

23   give rise to multiple violations of the [FDCPA].”       Clark v.

24   Capital Credit & Collection Serv., 460 F.3d 1162, 1177-78 (9th

25   Cir. 2006).    But, as Seterus argues, a plaintiff cannot obtain

26   relief under Section 1692f if the conduct challenged is not at
27   least “comparable with the conduct condemned” by that provision.

28   Fox v. Citicorp Credit Services, Inc., 15 F.3d 1507, 1519 (9th
                                        13
1    Cir. 1994); see also Mot. at 9.        Furthermore, at least one

2    district court in California has found that Section 1692e’s

3    specific coverage of false and misleading statements by debt

4    collectors counsels against reading Section 1692f to proscribe

5    the same conduct.     Cunningham v. Meridian Credit Group, LLC, No.

6    18-cv-1889-JGB-SHKx, 2019 WL 643966, at *5 (C.D. Cal. Feb. 11,

7    2019).   Peebles has not adequately explained how the false

8    threat of acceleration is comparable to any of the categories

9    listed in Section 1692f.     See Opp’n at 11-12.     Nor does the

10   Court see a resemblance.     The Court DISMISSES Peebles’s Section

11   1692f claim WITHOUT PREJUDICE.

12              2.     Rosenthal Act

13        The Rosenthal Act incorporates by reference the

14   prohibitions contained in Section 1692b to 1692j of the FDCPA.

15   Cal. Civ. Code § 1788.17.     Peebles’s Rosenthal Act claims are

16   therefore derivative of his FDCPA claims.       See Afewerki, 868

17   F.3d at 776.     Given that the Court has found Peebles stated a

18   claim under Section 1692e(5),(10) of the FDCPA, the Court DENIES

19   Seterus’s motion to dismiss Peebles’s Rosenthal Act claim.

20              3.     Unfair Competition
21        California’s Unfair Competition Law (“UCL”) prohibits

22   corporations from engaging in “any unlawful, unfair or

23   fraudulent business act or practice.”       Cal. Bus. Prof. Code

24   § 17200.   UCL claims are governed by the “reasonable consumer”

25   test.    Williams v. Gerber Products Co., 552 F.3d 934, 938 (9th

26   Cir. 2008).     “Under the reasonable consumer standard,
27   [plaintiffs] must show that members of the public are likely to

28   be deceived [by the business practice.]”       Id.
                                        14
1        Seterus argues the Court need not address the reasonable

2    consumer test because Peebles lacks standing to even bring a UCL

3    claim.    Mot. at 11.   A plaintiff lacks standing under the UCL

4    unless he (1) establishes a loss or deprivation of money or

5    property sufficient to qualify as an injury in fact, and

6    (2) shows the economic injury suffered was caused by the unfair

7    business practice challenged.     Gerber v. Citigroup, Inc., No.

8    07-cv-0078-WBS-JFM, 2009 WL 248094, at *7 (E.D. Cal. Jan. 29,

9    2009), findings and recommendations adopted by 2009 WL 2058576

10   (E.D. Cal. July 14, 2019).     Peebles does not allege he lost

11   money or property as a result of Seterus’s collection notice.

12   See Opp’n at 13-14.     Rather, he claims Seterus’s representation

13   “created a substantial risk that Plaintiff and others similarly

14   situated would lose real dollars . . . by paying more money than

15   was necessary to avoid acceleration.”     Id.   Peebles does not

16   cite any authority for the proposition that a “substantial risk”

17   of monetary loss confers standing under the UCL.

18       Peebles also argues that the threat of foreclosure may

19   serve as the basis for UCL standing.     Opp’n at 14.   Courts have

20   indeed allowed plaintiffs to bring UCL claims to enjoin
21   foreclosure proceedings that were ongoing or imminent.      See

22   Foronda v. Wells Fargo Home Mortgage, Inc., No. 14-cv-03513,

23   2014 WL 6706815, at *9 (N.D. Cal. Nov. 26, 2014) (collecting

24   cases).    Peebles does not allege that Seterus has initiated

25   foreclosure proceedings against his property or that foreclosure

26   proceedings are imminent.     See generally Compl.   Although the
27   California Final Notice threatened “immediate” acceleration of

28   the maturity date of Peebles’s loan if he did not pay the full
                                        15
1    default amount by the Expiration Date, it did not threaten

2    foreclosure with the same degree of certainty.     See Exhibit A to

3    Compl.   Rather, the notice only says continued default “may”

4    result in foreclosure proceedings.    Nothing in the complaint or

5    the briefings suggest foreclosure is imminent.     Peebles

6    therefore lacks UCL standing on that basis.    The Court DISMISSES

7    Peebles’s UCL claim WITHOUT PREJUDICE.

8              4.    Negligent Misrepresentation

9        To plead a claim of negligent misrepresentation, a plaintiff

10   must allege: (1) defendant misrepresented a past or existing

11   material fact, (2) without reasonable ground for believing it to

12   be true, (3) with intent to induce another’s reliance on the fact

13   misrepresented; (4) justifiable reliance on the

14   misrepresentation; and (5) resulting damage.     As Seterus argues,

15   the complaint does not allege a “resulting damage.”     Nor does

16   Plaintiff’s opposition explain how he was harmed.     The Court

17   DISMISSES Peebles’s negligent misrepresentation claim WITHOUT

18   PREJUDICE.

19

20                             III.   ORDER
21       For the reasons set forth above, the Court GRANTS in part

22   and DENIES in part Seterus’s motion to dismiss.    The Court

23   DISMISSES Peebles’s 15 U.S.C. § 1692f, UCL, and negligent

24   misrepresentation claims WITHOUT PREJUDICE.    If Peebles elects to

25   amend his complaint with respect to these claims, he shall file

26   an Amended Complaint within twenty (20) days of this Order.
27   Seterus’s responsive pleading is due twenty (20) days thereafter.

28       The Court’s Order re Filing Requirements (“Order”), ECF No.
                                      16
1    3-2, limits memoranda in support of and opposition to motions to

2    dismiss to fifteen pages.   Order at 1.   A violation of the Order

3    requires the offending counsel (not the client) to pay $50.00 per

4    page over the page limit to the Clerk of Court.     Id.   The Court

5    does not consider arguments made past the page limit.     Id.

6    Plaintiff’s counsel initially filed a 36-page opposition.        ECF

7    No. 18.   The Court, in exercising its discretion, allowed counsel

8    to file an amended opposition.   ECF No. 24.   Notwithstanding this

9    allowance, Plaintiff’s counsel filed another opposition that

10   exceeded the Court’s page limits.     Plaintiff’s counsel must

11   therefore send a check payable to the Clerk for the Eastern

12   District of California for $50.00 no later than seven days from

13   the date of this Order.

14       IT IS SO ORDERED.

15   Dated: September 17, 2019

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      17
